Title: From George Washington to James Duane, 13 May 1780
From: Washington, George
To: Duane, James



Dear Sir,
Morris Town May 13th 1780.

Your favors of the 4th & 9th came safe to hand. I thank you very sincerely for the several articles of intelligence contained in them; and shall be happy, at all times, to hear from you when any thing occurs worthy of the moments which must be spent in the communication.
My hearty wishes attend your endeavours to accomplish the

confederation. It is certainly a most desirable event for us—and a much dreaded one by the enemy—The spirit which seems to have gone forth in England must, methinks exceedingly embarrass the measures of Administration, and give proportionate aid to our cause. This or some other accts by the last Packet, has, undoubtedly, produced dejected countenances in New York—The advice Boat that brought them not being able to proceed with the dispatches for Sir Henry Clinton in the instant of her arrival another was ordered, and Sailed immediately for Charles Town with them. The Tories you may depend on it, are much alarmed.
I am exceedingly anxious for the fate of Charles-Town—more so for the Garrison & the accumulated stores in it—but much rejoiced, and indeed relieved at hearing that the Governor, and part of his Council had left the City for the purpose of supporting legal Government in the Country.
I am sorry to hear of Hugers misfortune—on many accts—an officer may be beaten and yet acquire honor, but disgrace must for ever accompany surprizes.
The want of money is much to be regretted—The consequences may be fatal from causes too many & too obvious to stand in need of ennumeration; I am pleased however to hear that the several States from whence accts are received have either adopted, or are about to adopt the scheme of finance recommended by Congress—I am clearly in Sentimt with you that it ought to be supported although it may be, in some respects, exceptionable.
The arrival of Messrs Jay and Gerard is a pleasing event, as is that of the Marquis de la Fayette in this Country—He is now here, a little indisposed with a Cold, but will proceed on to Congress to morrow—Mrs Washington ⟨&⟩ the Gentlemen of my family join me cordially in best wishes—to these you will permit me to add my grateful acknowledgements, and warmest thanks for your friendly & polite assurances of regard—and to declare at the sametime that with much esteem and personal attachment I am Yr Most Affecte & obliged Servt

Go: Washington


P.S. I have received fresh and (I believe) authentic Intelligence that the enemy are in great consternation at New York—they are going to run lines of defence from the East to the No. River—are throwing up New works at the Narrows—& have a number of Vessels loading with Stone to sink & obstruct the entrance of the Harbour—two advice Boats were sent from New York within the space of 48 hours after the arrival of the dispatches from England to Sir H. Clinton. &ca—&ca.

